PER CURIAM. The question presented on appeal is whether conservancy districts as contemplated by Chapter 281, Laws 1955, for the purpose of election of a Board of Directors, shall be divided into five or six election precincts. Considering the act as a whole, we are of the opinion that it was the true intent of the legislature that such conservancy districts be governed by a board consisting of five members and that the word “three” was intended to be used instead of the wiord “four” appearing in section 2 of said act. Compare Janney v. Fullroe, Inc., 47 N.M. 423, 144 P.2d 145; Asplund v. Alarid, 29 N.M. 129, 219 P. 786; Town of Clayton v. Colorado & S. Ry. Co., 10 Cir., 51 F.2d 977, 82 A.L.R. 417. Accordingly, the judgment will be affirmed, and it is so ordered. COMPTON, C. J., and LUJAN, SADLER, -McGHEE and KIKER, JJ., concur.